An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.
IN THE SUPREME COURT OF THE STATE OF NEVADA

‘ JOHN STEVEN OIAUSEN, No~ 67227
Appellant,
VS. ;- V  _‘
THE STATE OF NEVADA, g: E a” E 3

I ACRE rm  ﬁMAN
: away:  new

    

I Respondent. 9 k Q ~ 

_______.__n

‘ ORDER DISMIS SING APPEAL

1 This is. pro se appeal from a district court order denying
mations for disqualiﬁcation 0f judges. Second Judicial District Court,

l Washoe County; Jercme Polaha, Judge.

Because no statute or court rule permits an appeal from such
: an order, we lack juﬁsdictian. Castillo v. State, 106 Nev, 349, 352, 792
‘u P.2d 1133, 1135 (1990). Accordingly, We

ORDER this appeal DlSMISSED.

 

 

cc: Hon. J emme Polaha, District Judge
l Jahn Steven Olausen

I Attorney General/Carsan City
Washoe County District Attorney

I Washoe District Court Clerk

 

l

SUPREME Gaunt ‘.
0F

“sum